Citation Nr: 1420893	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-24 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for hallux valgus of the left foot.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty in the Persian Gulf from January 1991 to July 1991 and had additional periods of qualifying active service in the National Guard and Reserves.

This case originally came to the Board of Veterans' Appeals (Board) on appeal from July 2009, September 2009, October 2009, and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In February 2013, the Veteran testified at a hearing before a Veterans Law Judge who has since retired from the Board.  Thereafter, in July 2013, the Board issued a decision that, in pertinent part, denied the above-captioned claim.  The Veteran appealed that July 2013 denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a joint motion for partial remand, the Court then vacated the denial of the Veteran's hallux valgus claim and remanded that issue to the Board for reconsideration.   See January 31, 2014, Court Order.

Notably, the July 2013 Board decision the Board granted service connection for residuals of traumatic brain injury (TBI).  A review of the paper file as well as Virtual VA and VBMS, however, does not reflect that the Board's favorable determination granting residuals of a TBI has been implemented.  This matter is referred to the agency of original jurisdiction (AOJ) for appropriate action.

In the July 2013 decision, the Board also remanded the issues of service connection for bilateral knee and right ankle disorders; a disability manifested by lack of balance and hand-eye coordination; and a dental disorder; as well as the issues of an increased rating for a left ankle disorder and entitlement to special monthly compensation on account of the need for the aid and attendance of another and total disability by reason of individual unemployability due to service connected disabilities (TDIU).  Those issues are still pending at the AOJ and, thus, are not ripe for appellate review.  Nevertheless, the Board observes that the Veteran has expressly requested that the development of those remanded issues be expedited for reasons of financial hardship.  See March 2014 Veteran's Correspondence.  The Board refers that request to the AOJ for appropriate action.


FINDING OF FACT

In correspondence received at the Board in April 2014, prior to promulgation of a new decision on the Veteran's claim for an initial compensable rating for hallux valgus of the left foot, he requested to withdraw his appeal as to that issue.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for an initial compensable rating for hallux valgus of the left foot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

In correspondence received at the Board in April 2014, the Veteran signaled his intent to withdraw his appeal for an initial compensable rating for hallux valgus of the left foot.  That is the only issue before the Board at this time.  Accordingly, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is accordingly dismissed.  38 U.S.C.A. § 7105.


ORDER


The Veteran's appeal for an initial compensable rating for hallux valgus of the left foot is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


